         Case 1:19-cr-00719-JHR Document 22 Filed 01/14/21 Page 1 of 1 PageID: 96

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                               MINUTES OF PROCEEDINGS

                                               01/14/2021
CAMDEN OFFICE                                  DATE OF PROCEEDINGS

JUDGE JOSEPH H. RODRIGUEZ

COURT REPORTER: Camille Pedano

                                               Docket #   CRIM 19-719 (JHR)
TITLE OF CASE:
UNITED STATES OF AMERICA
           v.
FRANK GILLIAM
          DEFENDANT PRESENT

APPEARANCES:
Sean Farrell, AUSA for Government
Harry H. Rimm, Esq. for Defendant



NATURE OF PROCEEDINGS: STATUS CONFERENCE (By Video)




Time commenced: 2:00 PM                             Time Adjourned: 2:40 PM
Total time: 40 minutes
                                               s/ David Bruey
                                               DEPUTY CLERK
